DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with WILLIAM BLACKMAN (attorney of record) on 11/04/21.

The application has been amended as follows: 

Claim 1 will now read as:
A humidifier comprising:
a humidifying module including a cylindrical housing;
an inlet head connected to one end of the housing at an inlet head receiving surface which is perpendicular to an axis of the housing, the inlet head including a main inlet flange having a plurality of fastener insertion holes formed therein and configured to receive fastener main inlet flange having a first diameter,
the housing having a first connecting flange for abuttingly contacting the main inlet flange of the inlet head, the first connecting flange having a plurality of connecting flange attachment holes formed therein;
an outlet head connected to another end of the housing at an outlet head receiving surface perpendicular to the axis of the housing, the outlet head including a main outlet flange having a plurality of fastener insertion holes formed therein and configured to receive fastener shafts therethrough;
the housing further having a second connecting flange thereon, the second connecting flange having a plurality of connecting flange attachment holes formed therein;
a humidified-fluid inlet joint connected to the inlet head via a first joint connection having a first joint connecting surface orthogonal to the inlet head receiving surface between the housing and the inlet head, the humidified-fluid inlet joint having a plurality of fastener insertion holes formed therein;
a fluid-to-be-humidified outlet joint connected to the outlet head via a second joint connecting having a second joint connecting surface orthogonal to the outlet head receiving surface between the housing and the outlet head, the fluid-to-be-humidified outlet joint having a plurality of fastener insertion holes formed therein; and
a plurality of fastening members for respectively fixing a connection between the housing and the inlet head, a connection between the housing and the outlet head, and the first and second joint connections, each of the fastening members including a fastener shaft having a shaft diameter which is smaller than the first diameter;


Claim 3 will now read as:
	The humidifier according to claim 1, wherein a humidified-fluid outlet joint, adapted to discharge 

Specification

Applicant’s 10/29/21 amendments to the Specification have been considered and are hereby entered into the record (wherein it is noted that the previous objections to the Specification are hereby withdrawn).

Response to Amendment

	Currently, the pending Claims are 1-5. The examined Claims are 1-5, with Claims 1 and 3 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under both 35 U.S.C. 112(a) and (b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended Claim 1 to (1) remove the previous limitations associated with a second diameter, and (2) clarify that on all of the instantly claimed connections, size differences between the shaft diameter of each of the fastening members and the diameter of a 

	Accordingly, Applicant argues that said amendments to the Claims ensures that all terms in the Claims have proper antecedent basis and are supported expressly, implicitly, and/or inherently by the instant Specification (Pages 10-16 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, and as previously stated, all previous rejections of record are hereby withdrawn. 

Allowable Subject Matter

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claim 1 are Hayashi (US 2009/0039010), Yazawa (US 2005/0116365), and Nagumo (US 2008/0237902).

Hayashi teaches a hollow fiber membrane module, wherein said module is preferably utilized as a humidifier for a fuel cell (Abstract, [0002], [0050]). As illustrated in Figure 2, Hayashi teaches that the module comprises a housing (20), a first cap (22) connected to one end of the housing at a receiving surface which is perpendicular to an axis of the housing, and a second cap (23) connected to another end of the housing at a receiving surface perpendicular to the axis of the housing ([0042]). As illustrated 

However, the instantly claimed humidifier requires, among a plurality of other structural limitations, that the instantly claimed connections are positioned at specific locations relative to the housing, wherein all of said connections are facilitated along flanges via a plurality of fastening members, wherein the diameters of corresponding fastener insertion holes through which the fastening members are inserted are sized such that the instantly claimed clearance differentials permitting adjustment of connecting positions are provided. While Hayashi’s module is structurally similar to the instantly claimed humidifier, Hayashi neither teaches nor suggests that the module comprises all of the highly specific structural attributes of a humidifier as instantly claimed. Furthermore, while other cylindrical/tubular hollow fiber membrane modules utilized as humidifiers are known in the art (See, for example, Figures 1-2 of Yazawa which illustrate such a humidifier, or Figures 2-4 of Nagumo which also illustrate such a humidifier), a humidifier comprising all of the instantly claimed structure simply is not readily taught, or otherwise suggested, by the prior art.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729